Mr. Justice Dever delivered the opinion of the court. 2. Stbebt batlboads, § 133*—when negligence in operation is question for jury. It is a question for the jury whether a street railroad company is guilty of negligence in the operation of its car resulting in the striking of a person who is standing at the side of the wagon near the track with his back towards the approaching car and is engaged with another person in tying on the load, where it appears that the accident occurred near a street intersection, that the car was moving fast at the time such person was struck and that the day was clear; that there were no obstructions that in any way limited the power and opportunity of the motorman to see such person where he was engaged at his work about the wagon, and that no bell was rung or warning given by the motorman or other persons in charge of the car of its approach to such street intersection.